Title: To Benjamin Franklin from Thomas Digges, 21 May 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
21 May 79
I was in hopes to have given you some tidings as to the bargain I was about to make for the House but as yet I am little advancd. My Brother this day slightly urgd the necessity of another meeting &a. on the business but it was “a serious matter deserving contemplation & should be attended to”—
I have done the needful as to Mr W——P——s but have not yet got his answer as to what He wants &ca—; I am told he is very poor. Should he want a small supply I have wrote him I will assist him as to negotiating the Bill. It is not unlikely He may draw upon Me for a small sum on yr. accot & I suppose it will not be disagreeable to you for me to repay myself by drawing on you. If you will allow Me to include in such bill the sum I advancd J. Brehon & four others (ie £20— for wch. You have seen a bill & promisd a friend of Yrs. You would pay) it will be a help to Me & lighten in some measure a heavy debt I have for similar services; for I can assure You I am not at present cursd with a great deal of ready Cash.

I was favord this Eveng with a sight of the letter which coverd the underwritten note & am desired to give to you with Comps &c &c.
The Commrs for Sick & hurt Seamen &c—present their Comps to Mr———, and return him thanks for the communication in his note to Mr Bell relative to the Milford transport which saild with the Amn Prisoners; And as by the orders the Commrs at present are under, further numbers will be sent as long as there are any English Prisoners taken by Americans to be returnd in Exchange for them, they would be obligd to Mr ——— for any information he may be able to give them, or for procuring such as may be relied upon, as to the number of such Prisoners on the other side the water, as well as for giving such intimations there, as may be the means of having the numr of Prisoners to be returnd for the next hundred that will go from hence, at hand to be embarkd without detaining the vessel unnecessarily— By Mr ——— not mentioning any thing relating to Morlaix, the board concludes he has not recd any ansr upon that point, & should be glad, if He thinks proper, that it might be mentiond again, as it would be a much more convenient port.
The Cartel Vessel is not yet returnd & every party concernd wonders very much at her delay as the winds have been fair
A Packet from Ja——a is arrivd & brings no news that is yet let out consequently none good. She saild the 4 Apr—& might have brought accots from St. Kitts to the 25 March.—
The following illustrious names are summond to give evidence to the Ho. of Commons as to the expedience of the prosecution of the Amn War & to over throw the testimonies of Lord Cornwallis Genl Grey, Coll Montresor, Capt Hammond &c &c. &c—
Jno Maxwell Esq. Jos Galloway Esq—Andw. Allen Esqr— Jno Patterson Theos. Morris—Enoch Storey—& Jebas Fisher— I think they should have added James Delancy
 
Addressed: A Monsieur Monsr. Franklin
Notation: Digges 21. May 1779.
